REASONS FOR ALLOWANCE

Claims 1-13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement mailed on June 28, 2019 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/28/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: Claim 1 with its respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a helmet cap liner formed on an integral body of a first mesh structure having an integral neck retainer, a pair of eye openings and second and  third mesh structures positioned about the first and second ears, and ventilation nasal having a fourth mesh structure and a mouth ventilation that includes the fourth mesh structure or a fifth mesh structure that is comfortable 


and breathable when worn under a helmet. Further, Claim 14 with its respective dependents are 

allowable because the prior art does not teach or suggest the recitation therein including a helmet 

cap liner formed by knitting a polyester defining  an integral body of a first mesh structure 

having an integral neck retainer, a pair of eye openings and second and  third mesh structures 

positioned about the first and second ears, and ventilation nasal having a fourth mesh structure 

and a mouth ventilation that includes the fourth mesh structure or a fifth mesh structure that is 

comfortable and breathable when worn under a helmet. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 23, 2022				  		/TAJASH D PATEL/                                                                                                 Primary Examiner, Art Unit 3732